Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of the 26th day of
August, 2003, by and among Quepasa Corporation, a Nevada corporation, (the
“Company”) and David Hansen (“Hansen”).

 

WHEREAS, the Company desires to employ Hansen as provided herein;

 

and,

 

WHEREAS, Hansen desires to accept such employment,

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Employment. The Company hereby employs Hansen and Hansen hereby accepts
employment with the Company as Vice President and Chief Technology Officer upon
the terms and conditions hereinafter set forth.

 

2. Duties. Hansen will serve the Company as its Chief Technology Officer, and
will faithfully and diligently perform the services and functions relating to
such office and position or otherwise reasonably incident to such office and
position, provided that all such services and functions will be reasonable and
within Hansen’s areas of expertise. Hansen will, during the term of this
Agreement (or any extension thereof), devote his time, attention and skills and
best efforts to the promotion of the business of the Company.

 

3. Term. This Agreement and Hansen’s employment shall be effective as of the 1st
day of September, 2003, (the “Effective Date”) and shall continue for a term of
one year (“Initial Term”) unless terminated earlier in accordance with this
Agreement. The term of this Agreement may be extended by agreement of the
Company and Hansen.

 

4. Compensation. As compensation for the services rendered to the Company under
this Agreement commencing on the effective date hereof, Hansen will be paid a
base salary of Sixty Thousand Dollars ($60,000) per year payable in accordance
with the then current payroll policies of the Company or as otherwise agreed to
by the parties (the “Salary”). At any time and from time to time, the Salary may
be increased if so determined by the board of directors of the Company after a
review of Hansen’s performance of his duties hereunder.

 

Page 1 of 4, initial if agreed and accepted:                             



--------------------------------------------------------------------------------

As additional compensation to Hansen, the Company agrees to extend certain
additional benefits to Hansen, from time to time, at it’s discretion, including
but not limited to housing and related expenses, in amounts no greater than
$25,000 during any one year period for cash payments. Such additional
compensation, if provided, shall be in addition to compensation provided by
paragraph (7) of this agreement, and at the discretion of the Company.

 

5. Stock and options. The Company hereby agrees to issue 50,000 shares of it’s
common stock to Hansen on an immediate basis. In addition, the Company agrees to
issue options to purchase 175,000 shares of common stock at a fixed price of
$1.60 per share, exercisable for a period of seven years. No conditions, other
than standard lockup provisions as required by the U.S. Securities and Exchange
Commission, shall be placed on the shares or options.

 

6. Termination. This agreement will terminate, upon the occurrence of any of the
following events:

 

a. The death of Hansen;

 

b. The “Total Disability” of Hansen.

 

7. Benefits. Subject to approval by the board of directors, Hansen shall be
entitled to receive benefits, such as health insurance, life insurance,
automobile allowance, vacation time, etc, which may be offered to other Company
executives, if such offerings shall be made available.

 

8. Non-competition and confidentiality. Hansen agrees that during the term of
this Agreement, Hansen agrees to comply with the then current non-competition
and confidentiality policies of the Company.

 

9. Waiver of Breach. The waiver by any party hereto of a breach of any provision
of this Agreement will not operate or be construed as a waiver of any subsequent
breach by any party.

 

Page 2 of 4, initial if agreed and accepted:                             



--------------------------------------------------------------------------------

10. Notices. Any notices, consents, demands, request, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:

 

If to the Company:

 

At the then-current address of the principal office of the Company.

 

If to Hansen:

 

At the then-current residence address of Hansen.

 

Notices delivered personally will be deemed communicated as of actual receipt,
notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.

 

11. Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the parties regarding the subject matter
hereof, and supersede all prior agreements and understanding, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.

 

12. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during this
Agreement, such provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance here from. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there will be added
automatically, as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

13. Governing Law. To the extent permitted by applicable law, this Agreement and
the rights and obligations of the parties will be governed by and construed and
enforced exclusively in accordance with the laws of the State of Arizona and the
State of Arizona shall have exclusive jurisdiction regarding any legal actions
relating to this Agreement.

 

14. Captions. The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof.

 

15. Gender and Number. When the context requires, the gender of all words used
herein will include the masculine, feminine and neuter, and the number of all
words will include the singular and plural.

 

Page 3 of 4, initial if agreed and accepted:                             



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which will constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Hansen:

    

Print Name:

  

 

--------------------------------------------------------------------------------

Signature:

  

 

--------------------------------------------------------------------------------

Date:

  

 

--------------------------------------------------------------------------------

 

THE COMPANY:

Quepasa Corporation

a Nevada corporation

 

By:

  

 

--------------------------------------------------------------------------------

Jeffrey Peterson, Chief Executive Officer

 

Page 4 of 4, initial if agreed and accepted:                             